[Cite as State v. Warren, 2012-Ohio-4721.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 97837




                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                  DERRICK WARREN
                                                      DEFENDANT-APPELLANT




                                   JUDGMENT:
                             REVERSED AND REMANDED



                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CR-551985

        BEFORE:          Celebrezze, P.J., Jones, J., and Cooney, J.

        RELEASED AND JOURNALIZED:                     October 11, 2012
ATTORNEY FOR APPELLANT

Rick L. Ferrara
2077 East 4th Street
Second Floor
Cleveland, Ohio 44114


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Maxwell M. Martin
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., P.J.:

       {¶1} Defendant-appellant, Derrick Warren, appeals from his sentence imposed in

the common pleas court. After careful review of the record and relevant case law, we

reverse and remand for a limited resentencing hearing.

       {¶2} On July 7, 2011, appellant was indicted in an 11-count indictment alleging

two counts of attempted murder, in violation of R.C. 2903.02 and 2923.02; two counts of

felonious assault, in violation of R.C. 2903.11(A)(2); four counts of kidnapping, in

violation of R.C. 2905.01(A)(1); aggravated burglary, in violation of R.C. 2911.11;

aggravated robbery, in violation of R.C. 2911.01; and assault, in violation of R.C.

2903.13. The attempted murder, felonious assault, kidnapping, aggravated burglary, and

aggravated robbery counts had notices of prior convictions and repeat violent offender

specifications attached.

       {¶3} On December 5, 2011, appellant pled guilty to one count of attempted

murder, along with the notice of prior conviction and repeat violent offender

specification. Appellant also pled guilty to aggravated burglary, felonious assault,

aggravated robbery, and kidnapping. The remaining counts were dismissed.

       {¶4} On December 22, 2011, the trial court sentenced appellant to ten years on the

attempted murder charge, plus five years on the repeat violent offender specification, to

run consecutively to the underlying charge. Appellant was sentenced to five years each

on the remaining counts. The trial court ran the sentences for the remaining counts
concurrently to each other, but consecutively to the 15 years imposed on the attempted

murder charge and repeat violent offender specification, for an aggregate term of

imprisonment of 20 years.

      {¶5} Appellant now brings this timely appeal, raising one assignment of error for

review.

                                   Law and Analysis

      {¶6} In his sole assignment of error, appellant argues that the trial court erred

when it failed to make statutorily necessitated findings of fact before imposing an

enhanced penalty on a repeat violent offender.

      {¶7} The General Assembly, through the enactment of House Bill 86 (“H.B. 86”),

recently amended Ohio’s sentencing statutes. Since H.B. 86 took effect on September

30, 2011, and appellant was sentenced on December 22, 2011, the trial court was required

to sentence appellant according to the revisions implemented in H.B. 86.1

      {¶8} Preliminarily, we note that appellant does not challenge the constitutionality

of the revised portions of R.C. 2929.14(B)(2)(a) following the enactment of H.B. 86.

Accordingly, we limit our review to appellant’s arguments concerning whether the trial

court adequately complied with the requirements of R.C. 2929.14(B)(2)(a).




      1 We note, however, that pursuant to Section 4 of H.B. 86 and R.C. 1.58, the
revisions made by H.B. 86 to the felony sentencing guidelines in Section (A) of R.C.
2929.14 do not apply to appellant in this matter. Appellant committed the
underlying offenses before September 30, 2011, and was not subject to a “reduced”
penalty under the H.B. 86 revisions. Therefore, the maximum sentence appellant
could receive for his felony of the first degree was ten years in prison and not eleven
years, as revised.
       {¶9} Pursuant to R.C. 2929.14(B)(2)(a), in addition to the longest prison term

authorized for the offense, the sentencing court may impose an additional definite prison

term of one, two, three, four, five, six, seven, eight, nine, or ten years for the repeat

violent offender specification, if all of the following criteria are met:

       (i) The offender is convicted of or pleads guilty to a specification of the
       type described in section 2941.149 of the Revised Code that the offender is
       a repeat violent offender.

       (ii) The offense of which the offender currently is convicted or to which the
       offender currently pleads guilty is * * * any felony of the first degree that is
       an offense of violence and the court does not impose a sentence of life
       imprisonment without parole.

       (iii) The court imposes the longest prison term for the offense that is not life
       imprisonment without parole.

       (iv) The court finds that the prison terms imposed * * * are inadequate to
       punish the offender and protect the public from future crime, because the
       applicable factors under section 2929.12 of the Revised Code indicating a
       greater likelihood of recidivism outweigh the applicable factors under that
       section indicating a lesser likelihood of recidivism.

       (v) The court finds that the prison terms imposed * * * are demeaning to the
       seriousness of the offense, because one or more of the factors under section
       2929.12 of the Revised Code indicating that the offender’s conduct is more
       serious than conduct normally constituting the offense are present, and they
       outweigh the applicable factors under that section indicating that the
       offender’s conduct is less serious than conduct normally constituting the
       offense.

       {¶10} In the case at hand, appellant pled guilty to attempted murder, a first-degree

felony that is an offense of violence, and its accompanying repeat violent offender

specification. At sentencing, the trial court sentenced appellant to the maximum term of

imprisonment on the attempted murder count.            Thus, the criteria contained in R.C.

2929.14(B)(2)(a)(i), (ii), and (iii) are met in the instant matter.
       {¶11} In addressing the finding requirements of R.C. 2929.14(B)(2)(a)(iv) and (v),

the trial court stated the following:

       Defendant has a prior history here. Much violence, activities in the past.
       In 1990, in 2003. I believe the seriousness of this offense warrants an
       additional five years. Repeat violent offender specification, that’s 15 years
       total on count one.

       {¶12} On this record, we find that the trial court’s statements failed to comply with

the finding requirements of R.C. 2929.14(B)(2)(a)(iv) and (v). Although the trial court

noted that appellant committed a serious offense and that he had a violent criminal

history, the court did not find on the record that the maximum sentence was inadequate to

protect the public from future crime or to punish appellant because those factors indicated

a greater likelihood of recidivism. Additionally, the trial court did not find on the record

that the maximum sentence was demeaning to the seriousness of the offense because one

or more of the factors under R.C. 2929.12 indicated that appellant’s conduct was more

serious than conduct normally constituting the offense. Accordingly, we are constrained

to reverse and remand for a resentencing hearing on the repeat violent offender

specification only.

       {¶13} Appellant’s assignment of error is sustained.

       {¶14} Appellant’s sentence is reversed in part, and this cause is remanded to the

lower court for further proceedings consistent with this opinion.

       It is ordered that appellant recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

sentencing.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

LARRY A. JONES, SR., J., and
COLLEEN CONWAY COONEY, J., CONCUR